Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 1 of 10 Page ID
                                 #:1277




                 EXHIBIT C
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 2 of 10 Page ID
                                                                                                                           #:1278


                                                                                           1 Matthew A. Newboles (SBN 167,196)
                                                                                             Gregory K. Clarkson (SBN 298,712)
                                                                                           2 STETINA BRUNDA GARRED & BRUCKER
                                                                                           3 75 Enterprise, Suite 250
                                                                                             Aliso Viejo, California 92656
                                                                                           4 mnewboles@stetinalaw.com
                                                                                           5 gclarkson@stetinalaw.com
                                                                                             Tel: (949) 855-1246
                                                                                           6
                                                                                           7 Attorneys for Defendants
                                                                                             St. Paul Brands, Inc., Advanced Pharmaceutical
                                                                                           8 Services, Inc., A Q Pharmaceuticals, Inc.,
                                                                                           9 Dennis Nguyen-Duy Ngo, Jimmy Ngo, Mailan
                                                                                             Nguyen, Trang D. Nguyen a/k/a Tracy Nguyen
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          12
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                          14                                         SOUTHERN DIVISION
                                                                                          15
                                                                                          16 Rousselot B.V.,                                    Case No. 8:19-cv-00458-DOC-ADS
                                                                                          17
                                                                                                                      Plaintiff,                Hon. David O. Carter
                                                                                          18 v.
                                                                                          19                                                    DEFENDANT MAILAN NGUYEN’S
                                                                                             St. Paul Brands, Inc., Advanced                    FIRST SET OF INTERROGATORIES
                                                                                          20 Pharmaceutical Services, Inc., A Q                 TO PLAINTIFF ROUSSELOT B.V.
                                                                                          21 Pharmaceuticals, Inc., Cong ty co phan
                                                                                             duoc pham Eco doing business as “ECO
                                                                                          22 PHARMA JOINT STOCK COMPANY
                                                                                          23 (VIETNAM), Dennis Nguyen-duy Ngo,
                                                                                             Jimmy Ngo, Mailan Nguyen, Trang D.
                                                                                          24 Nguyen a/k/a Tracy Nguyen,
                                                                                          25
                                                                                                                      Defendants.
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                    Case No. 8:19-cv-00458-DOC-ADS
                                                                                                    DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 3 of 10 Page ID
                                                                                                                           #:1279


                                                                                           1          Defendant Mailan Nguyen hereby propounds the following interrogatories to be
                                                                                           2 answered by Plaintiff, Rousselot B.V., in writing and under oath within thirty days
                                                                                           3 pursuant to Fed. R. Civ. P. 33.
                                                                                           4
                                                                                                                           INSTRUCTIONS AND DEFINITIONS
                                                                                           5
                                                                                                      A.      These interrogatories shall be deemed to seek answers as of the date
                                                                                           6
                                                                                               hereof, and to the full extent permitted under the Federal Rules of Civil Procedure.
                                                                                           7
                                                                                               Furthermore, these interrogatories are of a continuing nature, and Plaintiff is required to
                                                                                           8
                                                                                               file and serve supplemental responses if Plaintiff obtains further or different
                                                                                           9
                                                                                               information after the date of Plaintiff’s initial answer and before this Action is
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                               completed.
                                                                                          11
                                                                                                      B.      The following interrogatories shall be construed as addressed to the
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250




                                                                                               Plaintiff, any of Plaintiff’s subsidiaries, affiliated corporations, and any other
                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                               corporations or business enterprises controlled by Plaintiff that are presently or were at
                                                                                          14
                                                                                               the time to which the interrogatory relates, associated in any way with the Plaintiff.
                                                                                          15
                                                                                                      C.      If the answer to any interrogatory or subpart thereof is "none", or if a
                                                                                          16
                                                                                               section is not applicable, so indicate rather than leaving the space blank. When a
                                                                                          17
                                                                                               complete answer to a particular interrogatory, or subdivision thereof, is not possible, the
                                                                                          18
                                                                                               interrogatory should be answered to the extent possible, together with the reason stated
                                                                                          19
                                                                                               why only a partial answer is given.
                                                                                          20
                                                                                                      D.      If the answer to any interrogatory or subpart thereof is withheld on the
                                                                                          21
                                                                                               basis of a claim of privilege, each withheld document must be separately identified by
                                                                                          22
                                                                                               providing the following information, see Upjohn v. United States, 449 U.S. 383 (1981):
                                                                                          23
                                                                                                              1.      The identity and position of the person or persons supplying the
                                                                                          24
                                                                                                                      information;
                                                                                          25
                                                                                                              2.      The place, date and manner of recording, or otherwise providing the
                                                                                          26
                                                                                                                      instrument;
                                                                                          27
                                                                                          28
                                                                                                                                                   1
                                                                                               DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 4 of 10 Page ID
                                                                                                                           #:1280


                                                                                           1                  3.      The names of the person or persons other than stenographic or
                                                                                           2                          clerical assistance participating in the preparation of the documents;
                                                                                           3                  4.      The name and position of each person to whom the content of the
                                                                                           4                          document is addressed or communicated to by copying, exhibiting,
                                                                                           5                          reading, or substantial summarization;
                                                                                           6                  5.      A general description of the subject matter of the document;
                                                                                           7                  6.      The type of privilege claimed (attorney/client or work product);
                                                                                           8                  7.      The basis for the claim of privilege;
                                                                                           9                  8.      All facts showing that the claimed privilege has not been waived;
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                              9.      The status of the entity claiming the privilege; and
                                                                                          11                  10.     The portions of the document as to which the privilege is claimed
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12                          (i.e., one sentence, one paragraph, the entire document, etc.).
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13          E.      If information requested is not available from Plaintiff’s records in exactly
                                                                                          14 the form requested, furnish carefully prepared estimates, designated as such, and attach
                                                                                          15 explanations of any estimate used.
                                                                                          16          F.       “You” or “Your” or “Rousselot” or “Plaintiff” shall include Plaintiff
                                                                                          17 Rousselot B.V., its controlled companies and predecessors, its predecessors in interest,
                                                                                          18 successors, assignees, and its officers, directors, employees, agents (including experts),
                                                                                          19 representatives, attorneys, and any others acting or purporting to act on its behalf or in
                                                                                          20 conference with it.
                                                                                          21          G.      Except to the extent that context dictates otherwise, “Defendant” or
                                                                                          22 “Defendants” means California Corporate Defendants St. Paul Brands, Inc., Advanced
                                                                                          23 Pharmaceutical Services, Inc., and A Q Pharmaceuticals, Inc., Individual Defendants
                                                                                          24 Dennis Nguyen-duy Ngo, Jimmy Ngo, Mailan Nguyen, and Trang D. Nguyen a/k/a
                                                                                          25 Tracy Nguyen, and Defendant Cong ty co phan duoc pham Eco doing business as
                                                                                          26 “ECO PHARMA JOINT STOCK COMPANY (VIETNAM), their controlled
                                                                                          27 companies and predecessors, their predecessors in interest, successors, assignees, and
                                                                                          28 their officers, directors, employees, agents (including experts), representatives,
                                                                                                                                                   2
                                                                                               DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 5 of 10 Page ID
                                                                                                                           #:1281


                                                                                           1 attorneys, and any others acting or purporting to act on their behalf or in conference
                                                                                           2 with them.
                                                                                           3          H.      The words “concerning” or “concern” mean referring to, alluding to,
                                                                                           4 responding to, relating to, connected with, citing, reporting, commenting on, in respect
                                                                                           5 of, about, regarding, discussing, showing, describing, reflecting, mentioning,
                                                                                           6 respecting, analyzing, constituting, embodying, evidencing or pertaining to those
                                                                                           7 specific items referenced.
                                                                                           8        I.    As used herein “and” and “or” should be construed either conjunctively or
                                                                                           9 disjunctively, whichever makes the request more inclusive.
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                   J.     Any pronoun shall include the masculine, feminine or neuter gender, as in
                                                                                          11 each case may be appropriate.
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12       K.     The singular shall include the plural and the plural shall include the
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 singular, except as the context may otherwise require.
                                                                                          14          L.      The term “including” means “including but not limited to.”
                                                                                          15          M.      As used herein, “documents” shall mean, but without limitation, every
                                                                                          16 writing or record of every type and description, including without limitation:
                                                                                          17 correspondence, invoices, contracts, purchase orders, memoranda, tapes, stenographic
                                                                                          18 or handwritten notes, studies, publications, books, pamphlets, pictures, films, voice
                                                                                          19 recordings, maps, charts, reports, surveys, minutes, statistical compilations or electronic
                                                                                          20 documents, such as documents on a diskette or hard drive; and every copy of every
                                                                                          21 writing or record where such copy is not an identical copy of an original or where such
                                                                                          22 copy contains any commentary or notation whatsoever that does not appear on the
                                                                                          23 original.
                                                                                          24       N.         As used herein, the term “Electronic data” is defined as all information
                                                                                          25 generated, recorded, preserved, or maintained by electronic means, including, but not
                                                                                          26 limited to, information generated, recorded, preserved, or maintained on computer hard-
                                                                                          27 drives, floppy disks, computer files, deleted computer files, back-up computer files,
                                                                                          28 magnetic tapes, CD-ROM, computer archives, computer memory, or any other forms of
                                                                                                                                                   3
                                                                                               DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 6 of 10 Page ID
                                                                                                                           #:1282


                                                                                           1 computer readable storage media.
                                                                                           2       O.    As used herein, the word “things” as hereinafter used shall refer to any
                                                                                           3 tangible object that may for some reason be construed as something other than a
                                                                                           4 document.
                                                                                           5          P.      As used herein, “person” shall mean any individual, firm, partnership,
                                                                                           6 corporation, proprietorship, governmental body, or any other organization or entity.
                                                                                           7       Q.     As used herein, “identify” when used in reference to:
                                                                                           8                 (a) an individual, means to state his or her full name, present or last known
                                                                                           9                      residential and business address and present or last known position
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                                  and/or business affiliation;
                                                                                          11                 (b) a firm, partnership, corporation, proprietorship, joint venture,
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12                      association, or other organization or entity, means to state its full name,
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13                      present or last known address and place of incorporation or formation;
                                                                                          14                 (c) a document, means to state the date, title (if any), each author, each
                                                                                          15                      recipient, type of document (i.e., publication, letter memorandum,
                                                                                          16                      book, telegram, chart, etc.) or some other means of identifying it, and
                                                                                          17                      its present location or custodian;
                                                                                          18                 (d) a communication, means to state its data and place, the person(s) who
                                                                                          19                      participated in it or who were present during any part of it or who have
                                                                                          20                      knowledge about it and the substance of the communication; and
                                                                                          21                 (e) a product, means to state the product’s description, manufacturer,
                                                                                          22                      designation by the manufacturer thereof (e.g. style, model, proprietary
                                                                                          23                      name, established name, product classification number and/or catalog
                                                                                          24                      number), and brand name or trademark.
                                                                                          25                 (f) an act, means to describe the act, when it occurred, where it occurred,
                                                                                          26                      the identity of the person or persons performing said act (or, in the case
                                                                                          27                      of an omission, the identity of the person or persons failing to act), the
                                                                                          28                      identity of all persons who have knowledge, information or believe
                                                                                                                                                   4
                                                                                               DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 7 of 10 Page ID
                                                                                                                           #:1283


                                                                                           1                      about the act, when the act or omission first became known to you, and
                                                                                           2                      the circumstances and manner in which you first obtained such
                                                                                           3                      knowledge.
                                                                                           4          R.      With respect to any Interrogatory as to which an objection is made, state
                                                                                           5 the specific grounds for the objection and respond to such Interrogatory to the extent to
                                                                                           6 which there is not objection.
                                                                                           7          S.      If you object to any Interrogatory, or subpart thereof, on the ground that
                                                                                           8 the Interrogatory requests the disclosure of privileged attorney-client communications,
                                                                                           9 work product or any other matter allegedly immune from discovery, state the date and
                                                                                          10 general subject matter of the communication or work product, identify each person who
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 was present at or participated in such communication or the preparation of such work
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 product, and the basis for the claim of privilege or immunity.
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13          T.      As used herein, the term “Plaintiff’s Mark” shall mean the mark PEPTAN
                                                                                          14 filed in the United States Patent and Trademark Office and assigned Registration No.
                                                                                          15 4,047,500.
                                                                                          16          U.      As used herein, the term “Eco Pharma Marks” shall mean the trademark
                                                                                          17 applications and registrations for the mark PEPTAN and others as identified in
                                                                                          18 paragraph 31 of Plaintiff’s First Amended Complaint.
                                                                                          19          V.      As used herein, the term “JEX Max product” refers to the proprietary blend
                                                                                          20 of botanicals referred to on Defendant’s website (http://www.stpaulbrands.com) as JEX
                                                                                          21 Max and referred to in Plaintiff’s First Amended Complaint as JEX PEPTAN MAX.
                                                                                          22          W.      If Plaintiff has any questions concerning the meaning, interpretation or
                                                                                          23 answers to these interrogatories, or subparts thereof, direct such inquiries to the
                                                                                          24 undersigned.
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                                   5
                                                                                               DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 8 of 10 Page ID
                                                                                                                           #:1284


                                                                                           1                                         INTERROGATORIES
                                                                                           2 INTERROGATORY NO. 1:
                                                                                           3        State the basis for Plaintiff’s contention in Plaintiff’s First Amended Complaint
                                                                                           4 that Plaintiff has suffered lost sales, and quantify such alleged lost sales.
                                                                                           5 INTERROGATORY NO. 2:
                                                                                           6        State the basis for Plaintiff’s contention in Plaintiff’s First Amended Complaint
                                                                                           7 that Plaintiff has suffered “damage to its reputation.”
                                                                                           8 INTERROGATORY NO. 3:
                                                                                           9     State the basis for Plaintiff’s contention in paragraph 61 of Plaintiff’s First
                                                                                          10 Amended Complaint that “Defendants are passing off their JEX PEPTAN MAX goods
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 as goods made by Plaintiff.”
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 INTERROGATORY NO. 4:
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13          State the basis for Plaintiff’s contention in paragraph 65 of Plaintiff’s First
                                                                                          14 Amended Complaint of a “conspiracy to infringe the PEPTAN mark by attempting to
                                                                                          15 use Vietnam as a safe haven to sell the infringing JEX PEPTAN MAX product.”
                                                                                          16 INTERROGATORY NO. 5:
                                                                                          17     State the basis for Plaintiff’s contention in paragraph 65 of Plaintiff’s First
                                                                                          18 Amended Complaint that Defendants were “knowing and inducing others to re-sell
                                                                                          19 these JEX PEPTAN MAX products in the United States and other countries where
                                                                                          20 Plaintiff Rousselot owns the trademark PEPTAN.”
                                                                                          21 INTERROGATORY NO. 6:
                                                                                          22       State the basis for Plaintiff’s contention in paragraph 66 of Plaintiff’s First
                                                                                          23 Amended Complaint that sales of the JEX Max product in the United States were
                                                                                          24 materially “encouraged.”
                                                                                          25 INTERROGATORY NO. 7:
                                                                                          26       State the basis for Plaintiff’s contention in paragraph 66 of Plaintiff’s First
                                                                                          27 Amended Complaint that sales of the JEX Max product in the United States were
                                                                                          28 materially “enabled.”
                                                                                                                                                   6
                                                                                               DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 9 of 10 Page ID
                                                                                                                           #:1285


                                                                                           1 INTERROGATORY NO. 8:
                                                                                           2       State the basis for Plaintiff’s contention in paragraph 66 of Plaintiff’s First
                                                                                           3 Amended Complaint that sales of the JEX Max product in the United States were
                                                                                           4 materially “contributed to.”
                                                                                           5 INTERROGATORY NO. 9:
                                                                                           6     Identify any finished products sold by Plaintiff in the United States that contain
                                                                                           7 PEPTAN, including but not limited to any nutritional supplements that contain
                                                                                           8 PEPTAN.
                                                                                           9
                                                                                          10          Dated: June 11, 2019                STETINA BRUNDA GARRED & BRUCKER
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11                                              By: /s/Gregory K. Clarkson
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12                                                  Matthew A. Newboles
                                     75 ENTERPRISE, SUITE 250




                                                                                                                                              Gregory K. Clarkson
                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                          14                                                    Attorneys for Defendants
                                                                                                                                                St. Paul Brands, Inc., Advanced
                                                                                          15
                                                                                                                                                Pharmaceutical Services, Inc., A Q
                                                                                          16                                                    Pharmaceuticals, Inc., Dennis Nguyen-Duy
                                                                                                                                                Ngo, Jimmy Ngo, Mailan Nguyen, Trang D.
                                                                                          17
                                                                                                                                                Nguyen a/k/a Tracy Nguyen
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                                   7
                                                                                               DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-3 Filed 07/26/19 Page 10 of 10 Page ID
                                                                                                                           #:1286


                                                                                           1                                    CERTIFICATE OF SERVICE
                                                                                           2          The undersigned hereby certifies that all counsel of record are being served with
                                                                                           3 this document via email and U.S. mail on June 11, 2019.
                                                                                           4
                                                                                           5                                                          /s/Gregory K. Clarkson
                                                                                           6                                                          Gregory K. Clarkson
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                               DEFENDANT MAILAN NGUYEN’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
